 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                ***
 6    STEVEN NELSON MURRAY,                                 Case No. 2:12-cv-02212-RFB-VCF
 7                                       Petitioner,
             v.                                                         ORDER
 8
      BRIAN E. WILLIAMS, SR., et al.,
 9
                                      Respondents.
10

11          Good cause appearing, Respondents’ first unopposed Motion for Enlargement of Time
12   (ECF No. 74) is GRANTED. Respondents shall have until December 20, 2019 to answer all
13   remaining claims of the First Amended Petition for Writ of Habeas Corpus in this action.
14          DATED this 5th day of November, 2019.
15

16
                                                           RICHARD F. BOULWARE, II
17                                                         UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28

                                                       1
